DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Application Status
This action is responsive to the claims filed 1 May 2019.
Claims 1-19 are currently pending and being examined. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,322,830. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the Patent read on all the present claim limitations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first motor" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the other portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Haberstroh (US 2004/0255552) in view of Pearson (US 5,287,802).

Claim 1, Haberstroh teaches method of operating a strapping machine (Fig. 1), the method comprising:
driving a first a drive roller (30; Fig. 2) of a shooting-and-retrieval unit (12; Fig. 1) to move a strapping band in a feed direction (¶[0033]) at a feed speed so a leading end of the strapping band enters a strapping band guide (16; Fig. 1); and
responsive to a detector (46; Fig. 2):
driving the first drive roller to move the strapping band in a retraction direction opposite the feed direction at the designated retrieval speed for the retrieval time so the leading end of the strapping band is withdrawn from the shooting-and-retrieval unit (¶[0036].
Haberstroh does not disclose a detector failing to detect the leading end of the strapping band within a designated time period: determining a retrieval time based on a designated retrieval speed and an amount of time the first motor was actuated.
However, Pearson teaches a detector (20; Fig. 1) failing to detect the leading end of the strapping band within a designated time period (“The strapping head H further comprises a sensor 20 for sensing whether a leading end E of the strap S being advanced has reached a predetermined location relative to the strapping head H, within a predetermined time during an operating cycle of the strapping machine M.” col. 3 l. 34-38): determining a retrieval time based on a designated retrieval speed and an amount of time the first motor was actuated (It would be obvious that the predetermined time be set as a retrieval speed and amount of time the motor was actuated or any other time as desired by the operator of the machine, operation cycles starts when the strap is fed and stops when the strap reaches a predetermined location).
Therefore, it would have been obvious to one having ordinary skill in the art, before the date of the applicant’s claimed invention was made, to modify the method of Haberstroh, by detecting if the leading edge based on time, as taught by Pearson, to make sure the band reaches the rollers and to be able to detect if there is a jam or the strap exits the strap chute. (Pearson col. 1 l. 40-49)

Claim 2, Haberstroh as modified by Pearson teaches the method of claim 1, further comprising actuating a first motor (Haberstroh: 42; Fig. 4) to drive the first drive roller (Haberstroh: 30; Fig. 2) to move the strapping band (Haberstroh: S; Fig. 1) in the feed direction and the retraction direction (Haberstroh: ¶[0029]).

Claim 3, Haberstroh as modified by Pearson teaches the method of claim 2, wherein the designated time period comprises a time period following actuation of the first motor to drive the first drive roller to move the strapping band in the feed direction (Pearson: “The strapping head H further comprises a sensor 20 for sensing whether a leading end E of the strap S being advanced has reached a predetermined location relative to the strapping head H, within a predetermined time during an operating cycle of the strapping machine M.” col. 3 l. 34-38; It would be obvious that the predetermined time be set as a retrieval speed and amount of time the motor was actuated or any other time as desired by the operator of the machine, operation cycles starts when the strap is fed and stops when the strap reaches a predetermined location).

Claim 4, Haberstroh as modified by Pearson teaches the method of claim 1, wherein a controller (Pearson: P; Fig. 1) determines the retrieval time (Pearson: col. 3 l. 46-50).

Claim 5, Haberstroh as modified by Pearson teaches the method of claim 1, wherein driving the first drive roller (Haberstroh: 30; Fig. 2) to move the strapping band in the feed direction comprises driving the first drive roller in a first rotational direction, and wherein driving the first drive roller to move the strapping band in the retraction direction comprises driving the first drive roller in a second rotational direction opposite the first rotational direction (“The driven feed wheel 30 and the driven tensioning wheel 34 are operably connected to reversible motors 42, 44 to drive the wheels 30, 34 in both (i.e., clockwise and counter-clockwise) directions.” ¶[0030]).

Claim 6, Haberstroh as modified by Pearson teaches the method of claim 1, further comprising, responsive to the detector detecting the leading end of the strapping band within the designated time period (Pearson: col. 3 l. 34-38):
holding the leading end of the strapping band;
driving the first drive roller (Haberstroh: 30; Fig. 2) to move the strapping band in the retraction direction to withdraw the strapping band from the strapping band guide to form an untensioned loop of the strapping band around an object (Haberstroh: ¶[0034]);
driving a second drive roller (Haberstroh: 34; Fig. 2) of the shooting-and-retrieval unit to tension the strapping band around the object (Haberstroh: ¶[0035]); and
attaching the leading end of the strapping band to another portion of the strapping band to form a tensioned loop of the strapping band around the object (Haberstroh: ¶[0035]).

Claim 7, Haberstroh as modified by Pearson teaches the method of claim 6, further comprising holding the leading end of the strapping band and attaching the leading end of the strapping band to the other portion of the strapping band via a welding head (Haberstroh: ¶[0002] & ¶[0035]).

Claim 8, Haberstroh as modified by Pearson teaches the method of claim 1, further comprising, after the leading end of the strapping band (Haberstroh: S; Fig. 1) is withdrawn from the shooting-and-retrieval unit, driving a second drive roller (Haberstroh: 34; Fig. 2) of the shooting-and-retrieval unit to move the strapping band in the feed direction so the leading end of the strapping band is received in the shooting-and-retrieval unit (Haberstroh: ¶[0036]).

Claim 9, Haberstroh as modified by Pearson teaches the method of claim 8, further comprising, after the leading end of the strapping band is received in the shooting-and-retrieval unit, driving the first drive roller (Haberstroh: 30; Fig. 2) to move the strapping band in the feed direction so the leading end of the strapping band enters the strapping band guide (Haberstroh: ¶[0036]).

Claim 11, Haberstroh teaches a strapping machine (Fig. 1) comprising:
a frame (14; Fig. 1);
a strapping band guide (16; Fig. 1) supported by the frame;
a shooting-and-retrieval unit (12; Fig. 1) supported by the frame and comprising a first drive roller (30; Fig. 2) and a first motor (42; Fig. 4) operably connected to the first drive roller and configured to drive the first drive roller (¶[0029]);
a back-tensioning unit supported by the frame and comprising a second drive roller (34; Fig. 2) and a second motor (44; Fig. 4) operably connected to the second drive roller and configured to drive the second drive roller (¶[0029]);
a detector (46; Fig. 2); and
a controller (22; Fig. 1) configured to:
actuate the first motor (42; Fig. 4) to drive the first drive roller (30; Fig. 2) to move the strapping band in a feed direction at a feed speed so a leading end of the strapping band enters the strapping band guide (¶[003]); and
responsive to the detector (46; Fig. 2); and
actuate the first motor to drive the first drive roller to move the strapping band in a retraction direction opposite the feed direction at the designated retrieval speed for the retrieval time so the leading end of the strapping band is withdrawn from the shooting-and-retrieval unit (¶[0036]).
Haberstroh does not disclose a detector configured to detect a leading end of a strapping band and responsive to the detector failing to detect the leading end of the strapping band within a designated time period: determine a retrieval time based on a designated retrieval speed and an amount of time the first motor was actuated. 
However, Pearson teaches a detector (20; Fig. 1) configured to detect a leading end of a strapping band and responsive to the detector failing to detect the leading end of the strapping band within a designated time period (“The strapping head H further comprises a sensor 20 for sensing whether a leading end E of the strap S being advanced has reached a predetermined location relative to the strapping head H, within a predetermined time during an operating cycle of the strapping machine M.” col. 3 l. 34-38): determine a retrieval time based on a designated retrieval speed and an amount of time the first motor was actuated (It would be obvious that the predetermined time be set as a retrieval speed and amount of time the motor was actuated or any other time as desired by the operator of the machine, operation cycles starts when the strap is fed and stops when the strap reaches a predetermined location).
Therefore, it would have been obvious to one having ordinary skill in the art, before the date of the applicant’s claimed invention was made, to modify the strapping machine of Haberstroh, by detecting if the leading edge based on time, as taught by Pearson, to make sure the band reaches the rollers and to be able to detect if there is a jam or the strap exits the strap chute. (Pearson col. 1 l. 40-49)

Claim 12, Haberstroh as modified by Pearson teaches the strapping machine of claim 11, wherein the designated time period comprises a time period following actuation of the first motor to drive the first drive roller to move the strapping band in the feed direction (Pearson: “The strapping head H further comprises a sensor 20 for sensing whether a leading end E of the strap S being advanced has reached a predetermined location relative to the strapping head H, within a predetermined time during an operating cycle of the strapping machine M.” col. 3 l. 34-38; It would be obvious that the predetermined time be set as a retrieval speed and amount of time the motor was actuated or any other time as desired by the operator of the machine, operation cycles starts when the strap is fed and stops when the strap reaches a predetermined location).

Claim 13, Haberstroh as modified by Pearson teaches the strapping machine of claim 11, wherein the first drive roller (Haberstroh: 30; Fig. 2) rotates in a first rotational direction to move the strapping band in the feed direction and a second opposite rotational direction to move the strapping band in the retraction direction (Haberstroh: “The driven feed wheel 30 and the driven tensioning wheel 34 are operably connected to reversible motors 42, 44 to drive the wheels 30, 34 in both (i.e., clockwise and counter-clockwise) directions.” ¶[0030]).

Claim 14, Haberstroh as modified by Pearson teaches the strapping machine of claim 11, further comprising a welding head (Haberstroh: ¶[0002] & ¶[0035]) supported by the frame, wherein the controller is further configured to, responsive to the detector detecting the leading end of the strapping band within the designated time period (Pearson: “If the sensor 20 senses that the leading end E has reached a predetermined location relative the strapping head H, within a predetermined time during the operating cycle, normal operation is continued. As normal operation is continued the strap S is secured in a tensioned loop around the load…by welding the strap S to itself” col. 6 l. 66-col. 7 l. 4):
control the welding head to hold the leading end of the strapping band (col. 6 l. 66-col. 7 l. 4);
actuate the first motor (Haberstroh: 42; Fig. 4) to drive the first drive roller (Haberstroh: 30; Fig. 2) to move the strapping band in the retraction direction to withdraw the strapping band from the strapping band guide to form an untensioned loop of the strapping band around an object (Haberstroh: ¶[0034]);
actuate the second motor (Haberstroh: 44; Fig. 4) to drive the second drive roller (Haberstroh: 34; Fig. 2) to tension the strapping band around the object (Haberstroh: ¶[0035]); and
control the welding head to attach the leading end of the strapping band to another portion of the strapping band to form a tensioned loop of the strapping band around the object (Pearson: col. 6 l. 66-col. 7 l. 4).

Claim 15, Haberstroh as modified by Pearson teaches the strapping machine of claim 11, wherein the controller (Haberstroh: 22; Fig. 1) is further configured to, after the leading end of the strapping band (Haberstroh: S; Fig. 1) is withdrawn from the shooting-and-retrieval unit, actuate the second motor (Haberstroh: 44; Fig. 4) to drive the second drive roller (Haberstroh: 34; Fig. 2) to move the strapping band in the feed direction so the leading end of the strapping band is received in the shooting-and-retrieval unit (Haberstroh: ¶[0036]).

Claim 16, Haberstroh as modified by Pearson teaches the strapping machine of claim 15, wherein the controller (Haberstroh: 22; Fig. 2) is further configured to, after the leading end of the strapping band is received in the shooting-and-retrieval unit, actuate the first motor (Haberstroh: 42; Fig. 4) to drive the first drive roller (Haberstroh: 30; Fig. 2) to move the strapping band in the feed direction so the leading end of the strapping band enters the strapping band guide (Haberstroh: ¶[0036]).

Claims 10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Haberstroh (US 2004/0255552) in view of Pearson (US 5,287,802), further in view of Shibazaki (US 6,848,239).

Claim 10, Haberstroh as modified by Pearson teaches the method of claim 1. 
Haberstroh as modified by Pearson does not disclose wherein the designated retrieval speed is less than the feed speed.
However, Shibazaki teaches the designated retrieval speed is less than the feed speed (the pulling back speed is at a low speed and comes back in two stages decreasing in speed col. 3 l. 9-32).
Therefore, it would have been obvious to one having ordinary skill in the art, before the date of the applicant’s claimed invention was made, to modify the method of Haberstroh as modified by Pearson, by having the retrieval speed less than the feed speed, as taught by Shibazaki, to prevent the band from being vigorously pulled back excessively and preventing it from being feed too far back and out of the rollers (Shibazaki col. 2 l. 37-48 & col. 3 . 26-32). 

Claim 17, Haberstroh as modified by Pearson teaches the strapping machine of claim 11. 
Haberstroh as modified by Pearson does not disclose wherein the designated retrieval speed is less than the feed speed.
However, Shibazaki teaches the designated retrieval speed is less than the feed speed (the pulling back speed is at a low speed and comes back in two stages decreasing in speed col. 3 l. 9-32).
Therefore, it would have been obvious to one having ordinary skill in the art, before the date of the applicant’s claimed invention was made, to modify the method of Haberstroh as modified by Pearson, by having the retrieval speed less than the feed speed, as taught by Shibazaki, to prevent the band from being vigorously pulled back excessively and preventing it from being feed too far back and out of the rollers (Shibazaki col. 2 l. 37-48 & col. 3 l. 26-32). 

Claim 18, Haberstroh as modified by Pearson and Shibazaki teaches the strapping machine of claim 17, wherein the designated retrieval speed is less than 50% of the feed speed (Shibazaki: the speed is lowered in stages, therefore it would be obvious that that speed could be less than 50% of feed speed col. 3 l. 9-32).

Claim 19, Haberstroh as modified by Pearson and Shibazaki teaches the strapping machine of claim 18, wherein the designated retrieval speed is less than 20% of the feed speed (Shibazaki: the speed is lowered in stages, therefore it would be obvious that that speed could be less than 20% of feed speed col. 3 l. 9-32).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602. The examiner can normally be reached Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATIE L GERTH/Examiner, Art Unit 3731                                                                                                                                                                                                        /THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731